Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed 10/20/21 was approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the amendments to claim 10, it is not understood how the inlet orifice (62) of claim 13 is considered “at a junction between the first constricted portion (60A) and the second constricted portion (60B)”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-10 and 13 (10 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Davis (US 2004/0079411).

Davis discloses:
1.    A venturi valve comprising: 
a body (70) having a first end (the left side), a second end (the right side), and a cavity (90) positioned therebetween; 
an inlet (95, as shown in FIG 3, the size of which is limited by 135 and 140) positioned at the first end;
an outlet (100) opposite of the inlet and positioned at the second end;
a passage (the flowpath therethrough) positioned between the inlet and extending through the body, the passage includes a constricted portion having a first constricted portion and an opposite second constricted portion (see annotated FIG 3, below), the passage fluidly coupling the inlet to the outlet;
a primary orifice (see annotated FIG 3, below) positioned between the first constricted portion and the second constricted portion and in fluid communication with the passage such that the primary orifice permits fluid to enter the passage; and
an insert (75) positioned within the cavity and between the inlet and the outlet, such that the insert encloses at least a portion of the passage (e.g., as shown in FIG 3), the insert having an exterior surface and an opposite interior surface (considered clearly met), the insert has an annular groove (forming chamber 240, FIG 3) disposed on the exterior surface, the annular groove has at least one bore (235) that extends orthogonal to an axis (13-13) of the insert and that fluidly couples the exterior surface of the insert to the primary orifice.

    PNG
    media_image1.png
    836
    632
    media_image1.png
    Greyscale


5.    The venturi valve of claim 4, wherein an area of the outlet (100) is equal to or greater than a sum of an area of the primary orifice and an area of the inlet (as shown in FIG 3, the area of the inlet 95 is reduced by members 135, 140).
6.    The venturi valve of claim 1, further comprises:
a conduit (inside of 85, 125) fluidly coupled to the insert, 
wherein the insert is generally tubular shaped (see the right side of FIG 2), the at least one bore (235) permits fluid from the conduit to travel through the annular groove and through the at least one bore and into the primary orifice (as shown and described with respect to FIG 5, e.g. para. 0032).
7.    The venturi valve of claim 6, wherein the insert is positioned to enclose at least the inlet orifice, the outlet orifice and the constricted portion (see annotated FIG 3).
8.    The venturi valve assembly of claim 7, wherein the exterior surface of the insert further includes at least two spaced apart grooves, each groove of the at least two grooves is configured for a sealing member positioned between each groove of the pair of grooves and the body (see the two o-rings 215 in FIG 3, and the grooves in which they are seated).
9.    The venturi valve of claim 8, wherein the constricted portion further includes a secondary orifice (see annotated FIG 3), the annular groove and the at least one bore fluidly couples the exterior surface of the insert to the secondary orifice to permit fluid from the secondary orifice to enter the constricted portion (e.g., para. 0032).
Regarding claim 10, see the analyses of claims 1 and 9 above, and annotated FIG 3 above.
13.    The dual orifice venturi valve of claim 10, wherein the first constricted portion includes an inlet orifice having an inlet diameter at a junction between the first constricted portion and the second constricted portion (as understood, just as Applicant’s device, where inlet orifice 62 is on the upstream side of first constricted portion 60A, so is Davis’ inlet orifice on the upstream side of Davis’ first constricted portion as shown in annotated FIG 3), 
the first constricted portion includes an outlet orifice (see “outlet orifice of first constricted portion”, annotated FIG 3 above) having an outlet diameter that is greater than the inlet diameter (due to the step-shape from 235 to 225).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Harris (US 8,807,158).
Regarding claim 14, Davis discloses the dual orifice venturi valve of claim 10, further comprises: 
a primary conduit (through 85) fluidly coupled to the insert ();
wherein the insert is generally tubular shaped (see FIG 2), the annular groove permits fluid from the primary conduit to travel through the annular groove and through the at least one bore and enter the first constricted portion via either the primary and secondary orifices.
Davis does not disclose a secondary conduit as claimed.  Harris teaches (FIG 6) that it was known in the art at the time of filing to use a secondary conduit fluidly coupled to a similar venturi valve to inject two fluids.  To inject two fluids, it would have been obvious to use a secondary conduit fluidly coupled to the insert, as similarly taught by Harris.
15.    The dual venturi valve of claim 14, wherein the insert is positioned to enclose at least the inlet orifice, the outlet orifice and the first and second constricted portions (see FIG 3).
Regarding claim 16, see the two o-rings on the exterior of Davis’ insert, and the grooves in which they are seated.

Allowable Subject Matter
	Claims 17-20 are allowed

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth RInehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/28/22